DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 02/01/2019; 07/02/2020; and 01/04/2021, have been considered by the examiner.

REASONS FOR ALLOWANCE
3.	Claims 1-20 are allowed over the prior art of record as presented by the applicant on 11/21/2018.
4.	The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure or method recited in independent claims 1, 15, and 19.
5.	The closest prior art of record is Ning et al. (PGPub 2013/0317436); and Smith et al. (USPN 9,381,300).
6.	The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a system or method comprising an injection system comprising: 
a reservoir including an inner surface; 
a plunger mounted within the reservoir and including an outer surface configured to engage with the inner surface of the reservoir; 

a motor coupled to the plunger shaft and configured to cause the plunger shaft and plunger to move linearly within the reservoir when the motor is actuated.
Specifically, regarding independent claims 1, 15, and 19, the prior art to Ning and Smith, either alone or in combination, fails to disclose or render obvious the specific structural, method, and/or functional features as claimed;
wherein the system and method further comprises:
a multi-turn encoder in communication with the motor and configured to output a multi-turn encoder value representative of a rotational position of the motor; 
a single-turn encoder in communication with the motor and configured to output a single-turn encoder value representative of a rotational position of the motor; and 
a controller array configured to: 
receive the multi-turn encoder value from the multi-turn encoder; 
receive the single-turn encoder value from the single-turn encoder; and
determine a position of the plunger within the reservoir based on at least one of the multi-turn encoder value and the single-turn encoder value.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/27/2021